PATERSON, J.
1. The judgment of the court below was entered on July 6, 1887. Notice of appeal was filed and served nearly a year thereafter, to wit, June 29, 1888. As there was no motion for a new trial, therefore, the evidence should not be considered.
2. There are no assignments of error, or specifications of insufficiency of the evidence, in the bill of exceptions.
3. The findings cover the issues, are against the appellant, and, although the record is not in a condition to require of us an examination of the evidence, it is apparent from a cursory review of it that the findings are correct.
Judgment affirmed.
We concur: Works, J.; Sharpstein, J.; Thornton, J.; McFarland, J.